PER CURIAM.
The husband argues that the trial court erred in awarding the wife partial attorney’s fees in a modification proceeding. Because the record does not contain sufficient evidence to support the husband’s ability to pay, we reverse the order awarding the wife partial attorney’s fees and remand to the trial court to vacate the order appealed. Hartzell v. Hartzell, 434 So.2d 353 (Fla. 4th DCA 1983); see also Mettler v. Mettler, 569 So.2d 496 (Fla. 4th DCA 1990).
REVERSED AND REMANDED.
LETTS, GUNTHER and POLEN, JJ., concur.